DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-37 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Spillane (U.S Pub # 20190004735) and Shiramshetti (U.S Pat # 10922132)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-8, 10-11, 15, 16-18, 20-22, 26, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132).
With regards to claim 1, Agarwak discloses a method comprising:
by a backup and restore layer in a hardware server communicatively coupled to a cloud platform, wherein the backup and restore layer maintains a state representation of each virtual machine object in a cluster ([0021] snapshots generated on a local storage appliance and transferred to cloud storage. Where a snapshot is of a virtual machine and is sent to a remote data storage cluster. [0045] software-level components of the storage appliance may be run from the cloud),
generating a snapshot of an object for back up on the cloud platform ([0021] generated snapshot for transfer to a cloud storage);
receiving a request to restore the backed-up object stored on the cloud platform ([0037] in response to a restore command from the server 160, the storage appliance 170 may restore a point in time version of a virtual machine)
creating at least one new file with a copy of a previous snapshot associated with the backed-up object at the cloud platform ([0049] a new file corresponding with a snapshot of a virtual machine may be stored within the distributed file system 112);
identifying a changed data chunk associated with the backed-up object stored in the cloud platform ([0050] incremental snapshot based on the full image snapshot );

transferring the restored object to a requested destination ([0103] output at least a portion of the file that may be electronically transferred to a computing device, such as computing device 154 in FIG. 1A, or to a virtualization manager, such as virtualization manager 169 in FIG. 1A).
Agarwal does not disclose however Spillane discloses:
creating, a bucket on the cloud platform for the object upon determining that no bucket in the cloud platform matches a unique ID of the object ([0019] buckets using unique identifications or object names, which are called “keys” in Amazon s3. [0030-0031] when its determined that the selected object is not currently cached, creates a new caching-tier volume for the container bucketname1 and is populated with files that represents the objects in the bucketname1. The actual data of the selected object is then downloaded into the bucket);	
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Agarwal by the storage system of Spillane to create storage units for snapshots.
	One of ordinary skill in the art would have been motivated to make this modification in order to store files into logical object containers called buckets on the cloud (Spillane [0019]).
	Shiramshetti discloses:

receiving, via an application programming interface (API) ([28 Col. 6 lines 34-52] send a API call to a backup proxy for a secure migration request).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage system of Agarwal and Spillane by the backup system of Shiramshetti to upload snapshot files into buckets onto the cloud.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a cloud computing provider’s resources to increase the number of users a service provider can support (Shiramshetti [Col. 1 lines 20-30]).
	Claims 6, 11 and 16 correspond to claim 1 and are rejected accordingly.
	With regards to claim 5, Agarwal further discloses:
receiving, by the computing system, an identity of a previous snapshot with the request; retrieving, by the computing system, a changed data chunk associated with the of version ID from the bucket ([0063] incremental snapshots of changed data blocks); and merging, by the computing system, the changed data chunk with the previous snapshot ([0133] merge incremental files [0148] The incremental file 654 may include one or more changed data blocks in which data changes occurred to the virtual machine).  
Claim 15 corresponds to claim 5 and is rejected accordingly.
With regards to claim 7, Agarwal further discloses:

	Claim 17 corresponds to claim 7 and is rejected accordingly.
With regards to claim 8, Agarwal further discloses:
wherein creating the at least one new file includes creating a number of the at least one new file, wherein the number corresponds to a number of file objects in which the previous snapshot is divided into for storage on the cloud platform ([0070] generating a version number of a virtual machine involves using the number of previous incremental file version to be merged into one).  
	Claim 18 corresponds to claim 8 and is rejected accordingly.
With regards to claim 10, Agarwal further discloses:
wherein creating the at least one new file includes using a pointer, stored in the backed up object, to the previous snapshot to access the previous snapshot ([0062-0063] pointer to previous snapshots).  
	Claim 20 corresponds to claim 10 and is rejected accordingly.
	With regards to claim 21, Agarwal does not disclose however Spillane discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Agarwal by the storage system of Spillane to create storage units for snapshots.
	One of ordinary skill in the art would have been motivated to make this modification in order to store files into logical object containers called buckets on the cloud (Spillane [0019]).
With regards to claim 22, Agarwal further discloses:
storing, by the computing system, a changed data chunk identifying a difference between a current snapshot of the object captured in response to the subsequent request and the snapshot previously stored ([0020] incremental snapshot).
Agarwal does not disclose however Spillane discloses:
identifying, by the computing system, the bucket associated with the object upon receiving a subsequent request to back up the object on the cloud platform again ([0031] identify the selected object with the file path and transmit to the requesting application).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Agarwal by the storage system of Spillane to create storage units for snapshots.
	One of ordinary skill in the art would have been motivated to make this modification in order to store files into logical object containers called buckets on the cloud (Spillane [0019]).

	With regards to claim 26, Agarwal further discloses:
receiving, by the computing system, a request to restore the object from the cloud platform ([0037]) request to restore); and 
restoring, by the computing system, the object from the cloud platform based on the metadata and the snapshot ([0049] file corresponding to a snapshot and associated metadata. [0063] restoration of a version of a virtual machine).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Depro (U.S Pub # 20060265713).
With regards to claim 2, Agarwal does not disclose however Depro discloses:
wherein creating, by the computing system, the bucket includes creating the bucket with a name that is same as a snapshot ID associated with the snapshot of the object or with the name that is same as the unique ID of the object ([0046] Each value of a snapshot is used by array manager 204 to select a particular element (also referred to as a "bucket") from an array 206 corresponding to the value of the snapshot).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwa, Spillane and Shiramshetti by the snapshot system of Depro to store snapshot values into a bucket.

	Claim 12 corresponds to claim 2 and is rejected accordingly.
Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Guturi (U.S Pub # 20190073378).
With regards to claim 3, Agarwal does not disclose however Guturi discloses:
wherein storing the metadata further comprises storing at least one of a time of generating the snapshot, a snapshot ID associated with the snapshot, and a size of the object ([0177] metadata of nodes representing the objects), includes storing at least one of a time of generating the snapshot ([0079] file system manager compares the TreeID of intermediate node 214 with the TreeID of root node 204 (the identifier associated with a snapshot at time t=t+n)), a snapshot ID associated with the snapshot ([0177] node ID), and a size of the object ([0060] file size).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the node system of Guturi to notate snapshots with corresponding identifiers.
	One of ordinary skill in the art would have been motivated to make this modification in order to recover and mount a storage entity based on their snapshot at a certain point of time (Guturi [0003]).

With regards to claim 4, Agarwal does not disclose however Guturi discloses:
receiving a response from the cloud platform upon uploading the snapshot, the response including a version ID corresponding to the snapshot ([0079] file system manager compares the TreeID of intermediate node 214 with the TreeID of root node 204 (the identifier associated with a snapshot at time t=t+n)); and 
generating metadata associated with the object, the metadata comprising the version ID and the unique ID ([0177] metadata including node ID and view ID (treeID)).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the node system of Guturi to notate snapshots with corresponding identifiers.
	One of ordinary skill in the art would have been motivated to make this modification in order to recover and mount a storage entity based on their snapshot at a certain point of time (Guturi [0003]).
	Claim 14 corresponds to claim 4 and is rejected accordingly.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Natanzon (U.S Pub # 20180276224).
With regards to claim 9, Agarwal further discloses:

Natanzon discloses:
wherein creating the at least one new file with the copy of the previous snapshot associated with the backed up object at the cloud platform includes copying a portion of the previous snapshot that is equal to the size of the backed up object to create the at least one new file ([0046] snapshot of a LUN, LU, or device to be backed-up may be taken. a snapshot may be xcopied into a file. xcopy a file with the same size of the LUN may be created).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the data protection system of Natanzon to restore a backup object.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow efficient storage of multiple similar backup copies of primary data (Natanzon [0044]).
	Claim 19 corresponds to claim 9 and is rejected accordingly.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Kulkarni (U.S Pub # 20150178167).
	With regards to claim 23, Agarwal does not disclose however Kulkarni discloses:

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the snapshot system of Kulkarni to include certain metadata regarding the changed data chunk.
One of ordinary skill in the art would have been motivated to make this modification in order to provide identifiers of the initial snapshot and subsequent snapshots (Kulkarni [0003]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Ten-Pow (U.S Pat # 9047312).
With regards to claim 24, Agarwal does not disclose however Ten-Pow discloses:
updating, by the computing system, the metadata associated with the object upon receiving another version ID from the cloud platform in response to storing the changed data chunk in the bucket ([Col. 12 lines 9-48] versioning control generates a new version identifier).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, 
	One of ordinary skill in the art would have been motivated to make this modification in order to support the storing of multiple versions of a file (Ten-Pow [Col. 1 lines 10-15]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Singh (U.S Pub # 20190179918).
With regards to claim 25, Agarwal does not disclose however Singh discloses:
creating, by the computing system, a second changed data chunk identifying the difference between the current snapshot and the snapshot previously stored in the bucket upon the changed data chunk reaching a designated maximum size ([0027] incremental files are split based on maximum data size); and 
storing, by the computing system, the second changed data chunk in the bucket along with the changed data chunk ([0032] configured for storage).	
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the snapshot system of Singh to create incremental files up to a certain maximum size.
One of ordinary skill in the art would have been motivated to make this modification in order to backup and restore different point in time versions of data using independently managed snapshot chains (Singh [0027]).
s 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Davis (U.S Pub # 20140006357).
With regards to claim 27, Agarwal does not disclose however Davis discloses:
storing the restored object on another cloud platform ([0125] storing on other cloud controllers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the cloud storage system of Davis to utilize multiple cloud platforms.
One of ordinary skill in the art would have been motivated to make this modification in order to ensure data consistency for stored data ([0008]).
Claim 33 corresponds to claim 27 and is rejected accordingly.
Claims 28-30, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Davis (U.S Pub # 20140006357).
With regards to claim 28, Agarwal does not disclose however Davis discloses:
identifying the cloud platform from a plurality of cloud platforms based upon an identifier associated with the object ([0199] cloud controller ID that identifies the originating cloud controller for a respective cloud file).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, 
One of ordinary skill in the art would have been motivated to make this modification in order to ensure data consistency for stored data ([0008]).
Claim 34 corresponds to claim 28 and is rejected accordingly.
With regards to claim 29, Agarwal does not disclose however Davis discloses:
wherein the requested destination comprises another cloud platform ([0125] request to other cloud controllers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the cloud storage system of Davis to utilize multiple cloud platforms.
One of ordinary skill in the art would have been motivated to make this modification in order to ensure data consistency for stored data ([0008]).
Claim 35 corresponds to claim 29 and is rejected accordingly.
With regards to claim 30, Agarwal does not disclose however Davis discloses:
wherein creating the at least one new file comprises creating a first new file for a first portion of the previous snapshot and a second new file for a second portion of the previous snapshot ([0103] generate separate metadata snapshots and file data snapshots).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, 
One of ordinary skill in the art would have been motivated to make this modification in order to ensure data consistency for stored data ([0008]).
Claim 36 corresponds to claim 30 and is rejected accordingly.
Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S Pub # 20190213123) in view of Spillane (U.S Pub # 20190004735) and in further view of Shiramshetti (U.S Pat # 10922132) and Amano (U.S Pub # 20080244205).
With regards to claim 31, Agarwal does not disclose however Amano discloses:
receiving a second request to restore the backed object ([0307] restoring data that has been previously restored); and 
creating a second restored object based upon the restored object previously created ([0307] incremental restore of data that have been previously restored).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Agarwal, Spillane and Shiramshetti by the storage system of Amano to restore a previously restored data object.
One of ordinary skill in the art would have been motivated to make this modification in order to restore a snapshot image by using a differential data element in addition to the differential data element that is already present (Amano [0047]).
Claim 37 corresponds to claim 31 and is rejected accordingly.

Conclusion
                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166